      Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :
                                   :         18-cr-179 (JSR)
          -v-                      :
                                   :         OPINION AND ORDER
LOUIS PINA,                        :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x


JED S. RAKOFF, U.S.D.J.


     Now before the Court is defendant Louis Pina’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

     The compassionate release statute, as modified by the First

Step Act, provides that after certain administrative exhaustion

requirements are met,1 and after considering the factors

enumerated in 18 U.S.C. § 3553(a), “the court . . . may reduce

the term of imprisonment . . . if it finds that — extraordinary

and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.”




1 As the parties agree, the administrative exhaustion
requirements have here been met because, on April 21, 2020, Pina
filed a request for compassionate release with the warden of FCI
Allenwood (which the warden denied), and more than 30 days have
passed.

                                    1
       Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 2 of 8



      Although Pina’s motion for compassionate release was

precipitated by prison conditions arising from the ongoing

COVID-19 pandemic, it is nonetheless different from most such

motions.   Pina’s principal argument is not that he is at

heightened risk of succumbing to COVID-19 (although he does

raise such an argument); rather, his principal argument is that

his somewhat precarious mental health is deteriorating because

of lockdown procedures adopted to prevent the spread of COVID-

19.

      When Pina was five years old, his father was brutally

stabbed to death in front of him. Since then, he has reported

symptoms of mental illness, including symptoms consistent with

post-traumatic stress disorder (“PTSD”), such as depression and

suicidal thoughts. Pina reports that he was previously able to

keep his symptoms under control. Prior to his incarceration, he

self-medicated with illegal drugs. Inside prison, he tried to

reduce his mental health problems by remaining busy and

exercising. Now, confined to his cell for approximately 22 hours

every day, Pina reports worsening symptoms, including

flashbacks, nightmares, and insomnia.

      Four mental health specialists have examined Pina in

connection with this case, three recently and one prior to his

original sentencing. Although agreeing that Pina suffers from

psychological difficulties, the specialists disagree as to


                                     2
      Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 3 of 8



whether Pina suffers from PTSD. The most extensive report was

submitted by Dr. Sanford Drob prior to sentencing. Dr. Drob not

only spoke at length with Pina, but also conducted a number of

standard tests, as well as a review of Pina’s history. Dr. Drob

concluded that Pina exhibited tendencies consistent with PTSD.

     The other three specialists had the advantage of

interviewing Pina more recently, but the disadvantage of having

limited time to spend with him. Dr. A. Gemberling, a Bureau of

Prisons (“BOP”) psychologist, opined that Pina did not report or

exhibit symptoms of PTSD but did report symptoms consistent with

insomnia and attention-deficit/hyperactivity disorder. Dr. Ray

Sharretts, a BOP psychiatrist, did not offer a diagnosis but

said that Pina reported that he relives, daily, the childhood

memory of his father being stabbed 17 times in front of him.

Dr. Sharretts also noted that Pina felt depressed and wanted to

harm himself following his grandparents’ death three years ago.

At that time, he was taken to a medical facility by ambulance

and observed for 72 hours.

     Dr. Alexander Bardey, a defense-retained psychiatrist,

opined that, because Pina suffered from significant

psychological trauma left untreated until the present, Pina now

exhibits “symptoms of posttraumatic stress disorder, including

re[-]experiencing of the trauma through flashbacks and

nightmares, night terrors, avoidance, suspiciousness,


                                    3
      Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 4 of 8



depression, anxiety, irritability, [and] mood swings.” The Court

also had the opportunity to question Dr. Bardey directly at the

time of the hearing on this motion, and his conclusions were

fully consistent with the more extensive report prepared by Dr.

Drob at the time of sentencing. Based on this, and on the

Court’s review of the entire record, the Court concludes that,

more likely than not, Pina does suffer from PTSD -- a hardly

surprising conclusion given what he witnessed in the murder of

his father.

     It is likewise not surprising that Pina’s efforts to cope

with his PTSD have been seriously undermined by the conditions

imposed on prisoners because of the pandemic.         The very steps

being taken to prevent Pina from contracting the virus have

aggravated his mental condition. Dr. Bardey opined that the

present lockdown has led to “a worsening of Mr. Pina’s chronic

symptoms, which has le[]d him to experience acute symptoms of

depression, anxiety, and irrational fears of being harmed or

killed in custody, as well as irrational fears of harm coming to

his infant daughter, girlfriend and mother.”        Dr. Bardey

concluded that under present circumstances, fear for Pina’s

well-being is justified, and the possibility of suicide cannot

be dismissed. Even after taking account of the more equivocal

analyses offered by Dr. Gemberling and Dr. Sharretts, the Court

concludes that Pina is experiencing increasingly severe mental


                                    4
      Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 5 of 8



distress as a result of the lockdown procedures imposed at FCI

Allenwood and that this might well lead him to seek to harm

himself. This danger constitutes an “extraordinary and

compelling reason” warranting a reduction in the term of

imprisonment.

     The Government points to the policy statements of the

Sentencing Commission, particularly U.S.S.G. § 1B1.13

Application Note 1(A), which lists as medical conditions that

can offer “extraordinary and compelling” reasons only “terminal

illness” and conditions that “substantially diminish[] the

ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.” The Government argues that, “even

assuming arguendo that the measures implemented by BOP to

prevent the spread of COVID-19 have had a negative impact on

Pina’s overall mental health, this would simply not be a basis

for granting the Motion because Pina has not shown that his

current mental health condition is preventing him from providing

self-care while in custody.” Opp. to Motion for Compassionate

Release, ECF No. 274, at 6.

     The Court disagrees. Pina’s efforts to practice self-care

in terms of his PTSD while in prison have relied upon activities

-- e.g., exercise -- that have been substantially curtailed to

prevent the spread of COVID-19. More generally, his confinement


                                    5
      Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 6 of 8



to his cell for 22 hours a day cannot help but exacerbate his

depression and anxiety. With the spread of COVID-19 continuing

to accelerate nationwide, the Court has no reason to believe

that FCI Allenwood (where Pina is incarcerated) will lift its

present precautions in the foreseeable future. Accordingly, and

based upon the doctors’ reports, the Court concludes that this

combination of circumstances “substantially diminish[] the

ability of the defendant to provide self-care within the

environment of” FCI Allenwood and that he “is not expected to

recover” from those symptoms while incarcerated.

     Even if this were not the case, moreover, as this Court

held in United States v. Pinto-Thomaz, the compassionate release

statute permits release “on grounds that are distinct from, but

of similar magnitude and importance to, those specifically

enumerated in Application Note 1 to U.S.S.G. §1B1.13.”          No. 18-

CR-579 (JSR), 2020 WL 1845875, at *2 (S.D.N.Y. Apr. 13, 2020).

Even if Pina’s circumstances were not among the specific

examples articulated by the Sentencing Commission, nevertheless,

given the risk to his mental health imposed by the

pandemic-related restrictions, his circumstances are of similar

magnitude and importance to the circumstances enumerated by the

Sentencing Commission.2


2 The Government’s reliance upon United States v. Boyd, No. 13
CR. 890 (LAP), 2020 WL 2732011 (S.D.N.Y. May 26, 2020), is

                                    6
      Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 7 of 8



     The Court next turns to the factors set forth in 18 U.S.C.

§ 3553(a).   The Government does not argue that Pina is “a danger

to the safety of any other person or to the community.” See

U.S.S.G. § 1B1.13(2). The nearly 20 months that he has already

served in prison are more than sufficient to deter this offender

from future misconduct. Indeed, there is every indication he is

on the road toward rehabilitation, including studying for the

GED and striving to repair his relationship with the mother of

his daughter. Upon his release, the Court will require that he

avail himself of appropriate psychological and/or psychiatric

treatment.

     The Court recognizes the importance of imposing sentences

that reflect the seriousness of the offense, general deterrence,

and avoiding unwarranted sentencing disparities. See id.

§ 3553(a)(2), (6). And the Court notes that, in imposing

sentences on Pina’s co-defendants, it considered the defendants’



misplaced. There, the Court found that the defendant’s
“physical conditions are not particularly severe and that the
BOP is managing his conditions.” Id. at *2. Here, the Court has
found, consistent with the doctors’ reports, that Pina’s
symptoms are severe enough to warrant justifiable concern for
his well-being. Moreover, although the Court need not and so
does not address this issue, the Court notes that a dispute
exists regarding whether the BOP is adequately managing Pina’s
condition. For example, even though Dr. Sharretts prescribed
medication to deal with Pina’s chronic insomnia, his counsel
alleges that FCI Allenwood still refuses to provide him with
such medication. Letter to Court from Grainne E. O’Neill dated
June 25, 2020 (filed under seal).



                                    7
         Case 1:18-cr-00179-JSR Document 290 Filed 06/29/20 Page 8 of 8



relative culpability. Nevertheless, this does not mandate that a

sentence must remain in place when extraordinary and compelling

circumstances warrant a reduction. Pina has served more than

half of his 39-month sentence, and appropriate conditions of

home confinement accompanying his release will ensure that Pina

serves out he remainder of his sentence in a manner sufficient

to “afford adequate deterrence” while also “provid[ing] the

defendant with needed . . . treatment in the most effective

manner.” See 18 U.S.C. § 3553(a)(2)(B), (D).

     For the foregoing reasons, Pina’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is granted.3

     An order directing the Bureau of Prisons to release the

defendant will issue by no later than July 2, 2020. Counsel are

directed to confer regarding proposed conditions of home

confinement and to jointly submit to the Court a Proposed Order

(or competing Proposed Orders, if no agreement can be reached)

by noon on July 1, 2020.

     SO ORDERED.

Dated:       New York, NY                  _______________________
             June 29, 2020                 JED S. RAKOFF, U.S.D.J.




3 Because the Court grants Pina’s motion on the basis of his
deteriorating mental health, it does not consider his argument
that his mental health symptoms place him at increased risk for
contracting and/or succumbing to COVID-19.

                                       8
